              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25      Desc
                                                 Main Document    Page 1 of 12


                   1    STRADLING YOCCA CARLSON & RAUTH, P.C.
                        Fred Neufeld (State Bar No. 150759)
                   2    Gregory K. Jones (State Bar No. 181072)
                        10100 N Santa Monica Blvd, Suite 1400
                   3    Los Angeles, CA 90067
                        Telephone: (424) 214-7000
                   4    Facsimile: (424) 214-7010
                        E-mail:fneufeld@sycr.com
                   5    E-mail: gjones@sycr.com

                   6    Attorneys for Debtor World of Dance Tour Inc.

                   7

                   8                              UNITED STATES BANKRUPTCY COURT
                   9                                  CENTRAL DISTRICT OF CALIFORNIA

                  10                                        SANTA ANA DIVISION

                  11    In re                                       Case No. 8:20-bk-12963-TA
                  12    WORLD OF DANCE TOUR INC.,                   Chapter 11
                  13             Debtor and Debtor in Possession.   NOTICE OF MOTION AND MOTION
                  14                                                OF WORLD OF DANCE TOUR INC.
                                                                    FOR ORDER AUTHORIZING
                  15                                                MAINTENANCE OF EXISTING BANK
                  16                                                ACCOUNTS AND RELATED RELIEF;
                                                                    MEMORANDUM OF POINTS AND
                  17                                                AUTHORITIES; DECLARATION OF
                  18                                                MATTHEW EVERITT IN SUPPORT
                                                                    THEREOF
                  19

                  20                                                (Supplemental Notice of Hearing to Be Held
                                                                    Remotely Using ZoomGov Audio and Video
                  21                                                filed concurrently herewith)
                  22
                                                                    Hearing:
                  23                                                Date and Time: December 2, 2020, 10:00 a.m.
                                                                    Place: Courtroom 5B
                  24                                                Ronald Reagan Federal Bldg. & Courthouse
                                                                    411 West Fourth Street
                  25                                                Santa Ana, CA 92701
                  26

                  27

                  28
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES

                       4851-0466-0943v2/103198-0000
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25           Desc
                                                 Main Document    Page 2 of 12


                   1    TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY
                        JUDGE, THE OFFICE OF THE U.S. TRUSTEE AND ALL PARTIES IN INTEREST:
                   2

                   3                                  NOTICE OF MOTION AND MOTION

                   4            PLEASE TAKE NOTICE THAT the above-captioned debtor and debtor-in-

                   5    possession, World of Dance Tour Inc. (the “Debtor” or “WOD”), hereby moves this United

                   6    States Bankruptcy Court (the “Court”), pursuant to Sections 105, 345, 363, 1107(a), and 1108

                   7    of the Bankruptcy Code, for entry of an order authorizing the maintenance and continued use

                   8    of the Debtor’s existing bank accounts (the “Accounts”) and cash management system (the

                   9    “Motion”)

                  10            As set forth in detail in the annexed Memorandum of Points and Authorities, and as

                  11    supported by the annexed Declaration of Matthew Everitt (the Chief Financial Officer of the

                  12    Debtor), good and sufficient grounds exist for granting this Motion. The Debtor currently

                  13    maintains its accounts with Bank of America (the “Bank”). If the Debtor is required to close

                  14    the Accounts and open new accounts, doing so will disrupt the Debtor’s cash flow, which is

                  15    essential for the operation of the Debtor’s business, and increase the work of the Debtor’s

                  16    accounting personnel, who are already dealing with the many and varied issues related to this

                  17    chapter 11 case. Closing the Accounts and opening new accounts would needlessly cost the

                  18    Debtor time and money with no discernible benefit to the estate at a time when it is trying to

                  19    conserve both.

                  20            PLEASE TAKE FURTHER NOTICE that the hearing on the Motion will be held on

                  21    December 2, 2020, at 10:00 a.m., in Courtroom 5B of the United States Bankruptcy Court,

                  22    Santa Ana Division, located in the Ronald Reagan Federal Bldg. & Courthouse

                  23    411 West Fourth Street, Santa Ana, CA 92701.

                  24            PLEASE TAKE FURTHER NOTICE THAT because of the COVID-19 pandemic,

                  25    the Bankruptcy Court will conduct the hearing using ZoomGov audio and video technology. A

                  26    Supplemental Notice of Hearing to Be Held Remotely Using ZoomGov Audio and Video will be

                  27    filed with the Bankruptcy Court and served upon you, which will provide the information on

                  28    how to participate in the hearing using ZoomGov.
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES

                       4851-0466-0943v2/103198-0000                    1
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25               Desc
                                                 Main Document    Page 3 of 12


                   1            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule

                   2    9013-1(f), any opposition to the Motion must be filed and served at least fourteen days prior

                   3    to the hearing date, and pursuant to Local Bankruptcy Rule 9013-1(h), the failure to file

                   4    timely an opposition to the Motion may be deemed by the Court to be consent to the granting

                   5    of relief requested in the Motion.

                   6            WHEREFORE, the Debtor respectfully requests that the Court enter an order:

                   7           (1) authorizing the Debtor to continue using and maintaining its existing Accounts,

                   8           (2) authorizing the Bank to debit the Accounts in the ordinary course of business for

                   9           post-petition ordinary course bank fees,

                  10           (3) authorizing the Debtor to continue to use its cash management system, and

                  11           (4) granting to the Debtors such other and further relief as the Court deems

                  12           appropriate.

                  13

                  14                                              Respectfully submitted,

                  15    Dated: October 30, 2020                    STRADLING YOCCA CARLSON & RAUTH,
                                                                   a Professional Corporation
                  16

                  17                                               By: /s/ Fred Neufeld
                                                                       Fred Neufeld
                  18
                                                                   Attorneys for Debtor World of Dance Tour Inc.
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES


                       4851-0466-0943v2/103198-0000                       2
              Case 8:20-bk-12963-TA              Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25               Desc
                                                  Main Document    Page 4 of 12


                   1                          MEMORANDUM OF POINTS AND AUTHORITIES
                   2       I.      JURISDICTION AND VENUE
                   3               The Court has jurisdiction over these matters pursuant to 28 U.S.C. §§ 157 and 1334.
                   4       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The venue of the case is proper
                   5       pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein
                   6       are 11 U.S.C. §§ 105, 345, 363, 1107(a), and 1108.
                   7       II.     STATEMENT OF FACTS
                   8               A.    General Background
                   9               On October 23, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

                  10       under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and elected to

                  11       proceed under Subchapter V as a small business debtor. Since then, the Debtor has been

                  12       operating as a debtor-in-possession. The Debtor filed for bankruptcy relief with the intent of

                  13       confirming a chapter 11 plan to resolve the debt issues principally caused by the pandemic,

                  14       and emerge from chapter 11 in a relatively short time with a healthier balance sheet. See

                  15       Declaration of Matthew Everitt (the Debtor’s Chief Financial Officer) attached hereto

                  16       (“Everitt Decl.”) at ¶¶ 3-4.

                  17               The Debtor is in compliance with all chapter 11 reporting and financial disclosure

                  18       requirements, including with respect to the requirements of the Office of the U.S. Trustee

                  19       (“OUST”). A telephonic initial debtor interview with the OUST is set for Nov. 2, a telephonic

                  20       Section1 341(a) meeting of creditors is set for Nov. 13 at 3:00 p.m., and a status conference in

                  21       this case is set for December 9 at 10:00 a.m. The Debtor plans to file its chapter 11 plan soon

                  22       after the status conference. Everitt Decl. at ¶ 5.

                  23               B.    The Debtors’ Cash Management System

                  24               The Debtor seeks an order allowing the Debtor to deviate from the typical banking

                  25       requirements of a debtor-in-possession so that it can maintain its existing bank accounts and

                  26       cash management system, which is necessary for the Debtor to maintain smooth operations

                  27       and to (a) prevent interruption in the Debtors’ receipt of revenues and (b) continue the prompt

                  28   1
                           Unless otherwise indicated, all “Section” references are to the Bankruptcy Code.
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES

                       4851-0466-0943v2/103198-0000                             3
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25               Desc
                                                 Main Document    Page 5 of 12


                   1    payment of post-petition payroll and other obligations that are essential to the maintenance of

                   2    going-concern operations. The Debtor currently maintains two accounts at Bank of America.

                   3    One is a merchant banking account, of which the last four digits of the account number is

                   4    8443. The other is a checking account, last four digits 9797. Use of the existing bank accounts

                   5    and the Debtor’s cash management system, ensures that the Debtor will be able to accurately

                   6    record collections, transfers, and disbursements as they are made through the two Accounts.

                   7    Everitt Decl. at ¶ 6.

                   8            Maintaining the Debtor’s bank accounts and cash management system will not

                   9    interfere with the Debtor’s performance of its duties as debtor-in-possession, including its

                  10    obligations to segregate and separately account for prepetition and post-petition financial

                  11    activities. Moreover, in accordance with the U.S. Trustee Guidelines, the Debtor is in the

                  12    process of closing its books and records and opening new books and records for the post-

                  13    petition period. The Debtor believes these measures are reasonable and sufficient to ensure

                  14    that the Debtor separately accounts for its post-petition financial activities as required. Everitt

                  15    Decl. at ¶ 7.

                  16    III.    ARGUMENT
                  17            A.      Authorizing the Debtor to Continue to Maintain, Service, and
                  18                    Administer the Accounts in the Ordinary Course of Business is Warranted

                  19            The Guidelines and Requirements for Chapter 11 Debtors in Possession, effective

                  20    January 1, 2020 (the “U.S. Trustee Guidelines”), require debtors in possession in the Central

                  21    District of California to, among other things, close all prepetition bank accounts and open “a

                  22    minimum of three new debtor in possession bank accounts (general, payroll and tax) . . . in a

                  23    bank appearing on the U.S. Trustee list of approved depositories.” U.S. Trustee Guidelines,

                  24    Section 1.D.

                  25            Under Section 363(c)(1) of the Bankruptcy Code, courts have waived the strict

                  26    enforcement of U.S. Trustee Guidelines requiring closing prepetition bank accounts. In

                  27    Charter Co. v. Prudential Ins. Co. (In re Charter Co.), 778 F.2d 617, 620-21 (11th Cir. 1985),

                  28    the bankruptcy court authorized the debtor to continue to manage its cash as it had prepetition.
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES


                       4851-0466-0943v2/103198-0000                      4
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25              Desc
                                                 Main Document    Page 6 of 12


                   1    The Eleventh Circuit affirmed, holding that authorizing the debtor to utilize its prepetition

                   2    routine cash management system was entirely consistent with the Bankruptcy Code. In In re

                   3    Baldwin-United Corp., 79 B.R. 321, 327 (Bankr. S.D. Ohio 1987), the bankruptcy granted the

                   4    debtor’s request to continue using its existing bank accounts and cash management system.

                   5    After these and similar cases, it became commonplace for bankruptcy courts to grant cash

                   6    management motions, usually in the first several days of the bankruptcy case. That includes

                   7    bankruptcy courts in the Central District of California. See e.g., In re NG DIP Inc., Case No.

                   8    2:16-bk-24862-BB (Bankr. C.D. Cal. December 7, 2016) (Judge Bluebond); In re Verity

                   9    Health System of California, Inc., 2:18-bk-20151-ER (Bankr. C.D. Cal. October 31, 2018)

                  10    (Judge Robles); In re Philmar Care, L.L.C., Case No. 1:18-bk-12966-MB (Bankr. C.D. Cal.

                  11    December 21, 2018) (Judge Barash). Granting the Motion will help the Debtor avoid an

                  12    interruption in the timely collection of funds upon which its operations depend.

                  13            In accordance with the U.S. Trustee Guidelines, the Debtor is in the process of closing

                  14    its books and records and opening new books and records for the post-petition period.

                  15    Therefore, maintaining the Debtor’s bank accounts will not interfere with the Debtor’s

                  16    performance of its duties as debtor-in-possession, including its obligations to segregate and

                  17    separately account for prepetition and post-petition financial activities, and will not prejudice

                  18    any party.

                  19            The bank where the Debtor’s accounts are located is a federally insured institution. All

                  20    of the funds are maintained in Bank of America, which is an approved depository for funds of

                  21    debtors in possession by the United States Trustee for Region 16, so the funds in these

                  22    accounts are protected as required by section 345 of the Bankruptcy Code.

                  23            Accordingly, the Debtor respectfully requests that the Court allow it to operate each of

                  24    the Accounts as they were maintained in the ordinary course of business before the Petition

                  25    Date, as long as the Debtor maintains separate books and records for the prepetition and post-

                  26    petition periods.

                  27

                  28
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES


                       4851-0466-0943v2/103198-0000                     5
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25              Desc
                                                 Main Document    Page 7 of 12


                   1            B.     Authorization to Pay Account Services and Maintenance Fees is Warranted

                   2            In the ordinary course of the maintenance and use of the Accounts, the Debtor may

                   3    incur fees and other charges in connection with, among other things, bank services, check

                   4    processing and deposits, including fees associated with any overdrafts or any prepetition

                   5    checks being dishonored as a result of the bankruptcy filing, and transferring funds by wire or

                   6    other electronic means. Accordingly, pursuant to section 105 and 363 of the Bankruptcy

                   7    Code, the Debtor seeks authority to pay any ordinary course post-petition bank fees relating to

                   8    the Accounts. As with the maintenance of the Accounts, the payment of the related bank fees

                   9    constitute the use of assets in the ordinary course of the Debtor’s business. Additionally, the

                  10    payment of the bank fees will ensure that the Debtor is able to freely and efficiently utilize the

                  11    funds deposited into the Accounts to maintain its business operations.

                  12            C.     The Debtor Should be Authorized to
                                       Continue Use of its Cash Management System
                  13

                  14           The Debtor’s cash management system and related procedures constitute ordinary,

                  15   usual, and essential business practices. The cash management system provides significant

                  16   benefits to the Debtor, including the ability to control corporate funds centrally, ensure

                  17   availability of funds when necessary and reduce administrative expenses by facilitating the

                  18   movement of funds and the development of more timely and accurate balance and presentment

                  19   information. The operation of the Debtor’s business requires that the Debtor be permitted to

                  20   use its Accounts in its existing cash management system during the pendency of this chapter 11

                  21   case.

                  22            D.     The Debtor Should Granted Authority to
                                       Continue Using Existing Business Forms and Checks
                  23

                  24           In order to minimize expenses to its estate, the Debtor also requests that it be authorized

                  25   to continue to use all correspondence and business forms existing immediately prior to the

                  26   Petition Date without having to order new forms that refer to the Debtor’s status as debtor-in-

                  27   possession. Where possible, the Debtor will designate on its existing forms and correspondence

                  28   its status as a debtor-in-possession. Parties doing business with the Debtor undoubtedly will be
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES


                       4851-0466-0943v2/103198-0000                     6
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25             Desc
                                                 Main Document    Page 8 of 12


                   1   aware of the Debtor’s status as a debtor-in-possession as a result of the publicity surrounding

                   2   the case. See Everitt Decl. at ¶ 3. Changing correspondence and business forms would be

                   3   expensive, unnecessary, and burdensome to the Debtor’s estate and disruptive to the Debtor’s

                   4   business operations and would not confer any benefit upon those dealing with the Debtor.

                   5   Courts in other cases have granted the same or similar relief to chapter 11 debtors. See e.g., In

                   6   re Interco Inc., 130 B.R. 101 (Bankr. E.D. Mo. 1991); In re Johnson, 106 B.R. 623 (Bankr. D.

                   7   Neb. 1989).

                   8    IV.     CONCLUSION

                   9            WHEREFORE, the Debtor respectfully requests that the Court enter an order:

                  10            (1) authorizing the Debtor to continue using and maintaining its existing Accounts;

                  11             (2) authorizing the Bank to debit the Accounts in the ordinary course of business for

                  12    bank fees;

                  13            (3) authorizing the Debtor to continue to use its cash management system; and

                  14   granting to the Debtors such other and further relief as the Court deems appropriate.

                  15

                  16                                               Respectfully submitted,

                  17    Dated: October 30, 2020                    STRADLING YOCCA CARLSON & RAUTH,
                                                                   a Professional Corporation
                  18

                  19                                               By: /s/ Fred Neufeld
                                                                       Fred Neufeld
                  20
                                                                   Attorneys for Debtor World of Dance Tour Inc.
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES


                       4851-0466-0943v2/103198-0000                     7
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25            Desc
                                                 Main Document    Page 9 of 12


                   1                             DECLARATION OF MATTHEW EVERITT

                   2            I, Matthew Everitt, hereby declare:

                   3            1.     I am over 18 years of age. If called as a witness, I could and would competently

                   4    testify with respect to the matters set forth in this declaration from my own personal

                   5    knowledge or from knowledge gathered from others within the World of Dance Tour Inc.

                   6    (“WOD” or the “Debtor”) organization and the Debtor’s advisors, my review of relevant

                   7    documents, or my opinion based upon my experience concerning the Debtor’s operations.

                   8            2.     I am the Chief Financial Officer of the Debtor. I make this Declaration in

                   9    support of the Notice of Motion and Motion of World Of Dance Tour Inc. for Order

                  10    Authorizing Maintenance of Existing Bank Accounts and Related Relief.

                  11            3.     Founded in 2008 in Orange County, California, WOD is a pioneering dance

                  12    entertainment business with dance competitions in more than twenty-five countries. Prior to

                  13    the COVID-19 outbreak, each year, WOD held approximately 40 international and 15

                  14    domestic U.S. qualifying competitions. Recently, WOD’s profile has increased due to a reality

                  15    TV show inspired by WOD’s dance competitions entitled “World of Dance” airing on the

                  16    NBC television network with celebrity judges Jennifer Lopez, Ne-Yo, and Derek Hough.

                  17            4.     The Debtor’s financial performance has suffered from the COVID-19

                  18    pandemic, as the Debtor has been unable to present shows or tours. The Debtor’s gross

                  19    annual revenues dropped from $4.6 million in 2019, to $0.72 million in the first 9 months of

                  20    2020 – an 85% drop. On October 23, 2020, the Debtor filed its voluntary petition under

                  21    chapter 11 of title 11 of the United States Code and elected to proceed under Subchapter V as

                  22    a “small business debtor.” Since then, the Debtor has been operating as a debtor-in-

                  23    possession. The Debtor filed for bankruptcy relief with the intent of confirming a chapter 11

                  24    plan to resolve the debt issues principally caused by the pandemic, and emerge from chapter

                  25    11 in a relatively short time with a healthier balance sheet.

                  26            5.     The Debtor is in compliance with all chapter 11 reporting and financial

                  27    disclosure requirements, including with respect to the requirements of the Office of the U.S.

                  28    Trustee (“OUST”). A telephonic initial debtor interview with the OUST is set for Nov. 2, a
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES


                       4851-0466-0943v2/103198-0000                      8
              Case 8:20-bk-12963-TA             Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25              Desc
                                                Main Document    Page 10 of 12


                   1    telephonic Section 341(a) meeting of creditors is set for Nov. 13 at 3:00 p.m., and a status

                   2    conference in this case is set for December 9 at 10:00 a.m. The Debtor plans to file its chapter

                   3    11 plan soon after the status conference.

                   4            6.     The Debtor seeks an order allowing the Debtor to deviate from the typical

                   5    banking requirements of a debtor-in-possession so that it can maintain its existing bank

                   6    accounts and cash management system, which is necessary for the Debtor to maintain smooth

                   7    operations and to (a) prevent interruption in the Debtors’ receipt of revenues and (b) continue

                   8    the prompt payment of post-petition payroll and other obligations that are essential to the

                   9    maintenance of going-concern operations. The Debtor currently maintains two accounts at

                  10    Bank of America. One is a merchant banking account, of which the last four digits of the

                  11    account number is 8443. The other is a checking account, last four digits 9797. Continued use

                  12    of the existing bank accounts and the Debtor’s cash management system, ensures that the

                  13    Debtor will be able to accurately record collections, transfers, and disbursements as they are

                  14    made through the two Accounts.

                  15            7.     Maintaining the Debtor’s bank accounts and cash management system will not

                  16    interfere with the Debtor’s performance of its duties as debtor-in-possession, including its

                  17    obligations to segregate and separately account for prepetition and post-petition financial

                  18    activities. Moreover, in accordance with the U.S. Trustee Guidelines, the Debtor is in the

                  19    process of closing its books and records and opening new books and records for the post-

                  20    petition period. The Debtor believes these measures are reasonable and sufficient to ensure

                  21    that the Debtor separately accounts for its prepetition and post-petition financial activities as

                  22    required.

                  23            I declare under penalty of perjury that the foregoing is true and correct.

                  24            Executed this thirtieth day of October, 2020, at Fullerton, California.

                  25

                  26                                                         ______________________________
                                                                             Matthew Everitt
                  27

                  28
S TRADLING Y OCCA
C ARLSON & R AUTH
     LAWYERS
    LOS ANGELES


                       4851-0466-0943v2/103198-0000                      9
            Case 8:20-bk-12963-TA                   Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25                                             Desc
                                                    Main Document    Page 11 of 12



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd, Suite 1400, Los Angeles, CA 90067

A true and correct copy of the foregoing document NOTICE OF MOTION AND MOTION OF WORLD OF DANCE TOUR
INC. FOR ORDER AUTHORIZING MAINTENANCE OF EXISTING BANK ACCOUNTS AND RELATED RELIEF;
MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF MATTHEW EVERITT IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

           Nancy S Goldenberg nancy.goldenberg@usdoj.gov
           Fred Neufeld fneufeld@sycr.com, tingman@sycr.com
           Mark M Sharf (TR) mark@sharflaw.com, C188@ecfcbis.com; sharf1000@gmail.com
           United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                                 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 30, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

    PRESIDING JUDGE’S COPY
    V. Honorable Theodor C. Albert
    United States Bankruptcy Court
    Central District of California
    Ronald Reagan Federal Building and Courthouse
    411 West Fourth Street, Suite 5085 / Courtroom 5B
    Santa Ana, CA 92701-4593

    Bank of America, NA
    P.O. Box 15220
    Wilmington, DE 19886-5220

    Hyatt Regency San Francisco
    5 Embarcadero Center
    San Francisco, CA 94111

    John Paul Mitchell
    20705 Centre Pointe Pkwy
    Santa Clarita, CA 91350

    Kahana & Feld LLP
    2603 Main Street, Suite 350
    Irvine, CA 92614

    Sweet Lemons, LLC
                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                 F 9013-3.1.PROOF.SERVICE
            Case 8:20-bk-12963-TA                  Doc 22 Filed 10/30/20 Entered 10/30/20 14:18:25                                             Desc
                                                   Main Document    Page 12 of 12


    324 South Beverly Dr, #484
    Beverly Hills, CA 90212

    Employment Development Dept
    Bankruptcy Group MIC 92E
    P.O. Box 826880
    Sacramento, CA 94280-0001

    Franchise Tax Board
    Bankruptcy Section MS: A-340
    P.O. Box 2952
    Sacramento, CA 95812-2952

    Internal Revenue Service
    PO Box 7346
    Philadelphia, PA 19101-7346

    Securities & Exchange Commission
    444 South Flower St., Suite 900
    Los Angeles, CA 90071-2934

                                                                                                Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 30, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

    SERVED BY EMAIL
    Marilyn.Sorensen@usdoj.gov
    Nancy.Goldenberg@usdoj.gov
    Frank.Cadigan@usdoj.gov

                                                                                                Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2020                                             Christine Pesis                                                  /s/ Christine Pesis
 Date                                                         Printed Name                                                     Signature




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                                F 9013-3.1.PROOF.SERVICE
